ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_05_FR.txt. 31

DECLARATION COMMUNE DE MM. WEERAMANTRY, SHI
ET VERESHCHETIN

[Traduction]

Nous avons voté avec la majorité de la Cour pour ce qui est des ali-
néas 1, 2, 4 et 5 du dispositif mais nous n’avons pu nous rallier à la majo-
rité en ce qui concerne l’alinéa 3. Cet élément du dispositif nous gêne
pour les raisons suivantes.

Les deux Parties ont soumis à la Cour des versions totalement diffé-
rentes des incidents du 3 février 1996. Ces versions divergent entièrement
en ce qui concerne les positions des forces armées respectives des Parties
à la date en question.

La Cour s’est abstenue de formuler à ce stade la moindre conclusion en
faveur de l’une ou l’autre des versions contradictoires que lui ont sou-
mises les Parties et ce, à juste titre, car pour prendre une décision sur une
question de cette nature elle aurait eu besoin de disposer d’éléments de
preuve plus détaillés et spécifiques que ceux qui lui ont été présentés.

L’ordonnance de la Cour, qui demande aux Parties de veiller à ce que
la présence de toutes forces armées dans la presqu'île de Bakassi ne
s’étende pas au-delà des positions où elles se trouvaient avant le 3 février
1996, laisse en fait à chaque Partie le soin de déterminer ces positions et
d’agir en conséquence. Les positions ainsi déterminées risquent d’être
contradictoires, ce qui peut constituer un facteur de confusion sur le ter-
rain. On peut donc considérer que l'ordonnance de la Cour souffre d’une
contradiction interne.

De fait, même s’il était demandé à la Cour d’indiquer où se trouvent les
positions respectives des Parties, elle serait dans l’incapacité de je faire.

Selon nous, pour ces raisons, l’alinéa 3 n’aurait pas dû figurer dans
l'ordonnance et c’est pourquoi il nous a été impossible de nous rallier à
cette partie de l’ordonnance.

(Signé) Christopher Gregory WEERAMANTRY.
(Signé) Sui Jiuyong.
(Signé) Vladien S. VERESHCHETIN.

22
